DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  for consistency, the claims should also be amended to recite the compression-bonded, thermally-expanded polymer microspheres.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 – 7, and 11 - 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0035127 to Brilmyer et al.
	Regarding Claims 1 and 5 - 7.  Brilmyer et al. teaches a microporous, compressible separator for use in energy storage cells (Paragraph 0002 and 0004), i.e. a solidified, conformable porous composite.  The separator comprises microspheres, such 
Brilmyer et al. does not expressly teach the porous composite has interconnected pores.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Brilmyer et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a composite material having interconnected pores, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate 
Regarding Claim 4.  Brilmyer et al. teaches the solidified, conformable porous composite of Claim 1 wherein the thermally-expanded polymer microspheres used are the EXPANCEL® brand.  Per Paragraph 0009 of the PG-PUB of the instant specification, EXPANCEL® microspheres are small spherical thermoplastic particles that consist of a polymer shell encapsulating a gas.  Brilmyer et al. teaches subjecting the composite comprising microspheres to temperatures as high as 150°C (Paragraph 0030), whereas the EXPANCEL® microspheres in instant application are ruptured at temperatures of 140°C.  It would then be the Office’s position that it would be reasonably expected that some of the microspheres in Brilmyer et al. would rupture by escape of the encapsulated gas when subjected to the disclose heat treatment step.
Regarding Claims 11 - 13.  Brilmyer et al. teaches the solidified, conformable porous composite of Claim 1 comprising a support which is an absorbent glass mat (AGM) sheet (Paragraph 0017 and 0029 – 0030).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0035127 to Brilmyer et al., as applied to Claims 1 and 6 above, and further in view of US 2015/0207121 to Frenzel et al.
Regarding Claims 2 and 3.  Brilmyer et al. teaches the solidified, conformable porous composite of Claim 1 which is a separator for battery wherein an electrolyte is absorbed within the separators (Paragraph 0035).  The composite is thus electrolyte-wettable.  
Brilmyer et al. further suggests the concept of modifying the porosity of the separator by adjusting the amount of porosity-controlling agent therein (Paragraph 0020 - 0021), though the reference is silent on a particular porosity range for the composite.  However, Frenzel et al. teaches the concept of providing microporous sheets for battery separators with a porosity in the range of 75 to 90% (Paragraph 0003).  Brilmyer et al. and Frenzel et al. are analogous art as they are from the same field of endeavor, namely microporous battery separators.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to adjust the amount of porosity-controlling agent in Brilmyer et al. such that the microporous battery separator has a porosity in the range taught by Frenzel et al.  The motivation would have been that Frenzel et al. teaches this high porosity affords lower electrical (ionic) resistance and increases the power capability of the battery (Paragraph 0003).
Regarding Claim 8.  Brilmyer et al. teaches the solidified, conformable porous composite of Claim 6 wherein the composite may comprise a particulate filler material, such as silica (Paragraph 0018).  
Brilmyer et al. is silent regarding a suitable content of silica in the composition.  However, Frenzel et al. teaches the concept of incorporating between about 55 to about 85 weight percent silica in a microporous battery separator.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide silica in the microporous battery separator of Brilmyer et al. in an amount in the range taught by Frenzel et al.  The motivation would have been that Frenzel et al. teaches this amount of silica functions to increase the acid wettability of the separator web, thereby lowering its electrical resistivity (Paragraph 0011).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0035127 to Brilmyer et al., as applied to Claims 1 and 6 above, and further in view of US 5,605,569 to Boyer et al.
Regarding Claims 9 and 10.  Brilmyer et al. teaches the solidified, conformable porous composite of Claim 6 but does not expressly teach the silica particulate filler material further comprises an additive.  However, Boyer et al. teaches the concept of preparing silica containing at least 5 percent by weight sodium sulfate for use in .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0035127 to Brilmyer et al., as applied to Claim 1 above, and further in view of US 2012/0070714 to Chambers et al. 
Regarding Claims 14 and 15.  Brilmyer et al. teaches the solidified, conformable porous composite of Claim 1 comprising a support which is an absorbent glass mat (AGM) sheet (Paragraph 0017 and 0029 – 0030).  Brilmyer et al. does not expressly teach the sheet has at least one patterned major surface or regions with thicknesses in the claimed ranges.  However, Chambers et al. teaches the concept of preparing a .

Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that, at the time of battery separator manufacture, the polymer microspheres of Brilmyer et al. are not thermally expanded.  It is applicant’s position that expansion theoretically happens later as the battery separator ages and will not necessarily result in compression bonding.  

B) Applicant argues that the battery separators of Brilmyer et al. rely on physical entanglement of the polymer microspheres within the fibers or web of the separator, with individual micro-glass fibers serving to maintain the sheet in a cohesive structure.  It is noted that, in Example 1 of the Brilmyer et al., the glass mat is disintegrated to a slurry comprising the glass fibers and mixed with the EXPANCEL® microspheres to form a separator, which is subsequently exposed to heat.
Applicant contrasts this with the instant invention in which the porous composite is formed by heating the particulate filler and microspheres at the time of manufacture.  Notably, the instant application also sets forth micro-glass fibers as a suitable particulate filler (Paragraph 0010 of the pre-grant publication).  Thus, both Brilmyer et al. and the instant application may employ the same components, namely micro-glass fibers and expandable microspheres.  Given that Brilmyer et al. employs, mixes together, and heats the same components as in the instant application, it would expected that the microspheres of Brilmyer et al. would also be compression bonded during expansion as in the instant application.
The difference between the process disclosed in the instant application and that of Brilmyer et al. is the time at which heat is applied to the porous composite.  However, this feature is not presented in the instant claims.  Moreover, the instant claims are directed to a product and not a process.  Even were a limitation incorporated into the claims that thermal expansion of the microspheres performed during manufacture of the porous composition, such a limitation would likely be considered to be not further limiting in as so far as the structure of the product is concerned. See In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113) 
C) Applicant’s arguments that the applied secondary references do not remedy the deficiencies of Brilmyer et al. are not persuasive, as the alleged deficiencies have been addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/Primary Examiner, Art Unit 1768